DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
FOR ALL REJECTIONS BELOW: while some of the patents claim dispensation into the bloodstream, others do not explicitly disclose the therapeutic agent is released into the bloodstream. However, Gross et al (US 2004/0253304) discloses that drugs driven into the GI tract are passed into direct contact with the capillary supply of the GI tract and therefrom into the systemic circulation (¶60), such that it would be obvious to one of ordinary skill in the art that the patented methods would release the therapeutic agent into the blood stream.
Claims 2-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,721,620. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader versions of the patented claims. Additionally, while some of the specific drugs in the dependent claims are not disclosed by the patent, none are novel and It would have been obvious to one of ordinary skill in the art, at the time of the effective .
Claims 2-33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of U.S. Patent No. 10,596,359. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader versions of the patented claims. Additionally, while some of the specific drugs in the dependent claims are not disclosed by the patent, none are novel and it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine which therapeutic agents (and appropriate amounts of said agent) would benefit from the particular claimed delivery method through routine experimentation.
Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive. 
Applicant argues the ‘620 patent does not recite “releasing” of a spring mechanism coupled to the solid dosage. The examiner is not persuaded. As stated above, “A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s)” (emphasis added). The ‘620 patent clearly claims a spring (claim 29) as the means to deliver a tissue penetrating member (claims 1 and claim 25), where the tissue penetrating 
Applicant’s arguments the ‘359 patent are similar. The ‘359 patent discloses a solid dosage (claim 5 – tissue penetrating member advanceable into the lumen wall, a liquid or a gas is not a tissue penetrating member capable of acting as claimed), where the actuator (claim 1) is a spring (claim 7) coupled to the therapeutic preparation (claim 1 and 5). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783